
	

113 HR 4369 IH: Using our Energy to Build Better Communities Act
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4369
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Johnson of Ohio introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Mineral Leasing Act to require payment to each county of a portion of mining royalties
			 received for mining operations in such county, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Using our Energy to Build Better Communities Act.
		2.payment of mining revenues to counties for use for schools and roadsSection 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)) is amended—
			(1)by inserting (1) before the first sentence;
			(2)in paragraph (1) (as designated by the amendment made by paragraph (1) of this section) by striking 40 per centum and inserting 20 per centum;
			(3)by inserting after June 17, 1902, the following: 20 per centum shall be used to pay directly to each county of the United States in which occurred
			 mining operations for which such money was received, other than any county
			 in Alaska, an amount that is directly proportional to the portion of such
			 money attributable to such operations,; and
			(4)by adding at the end the following:
				
					(2)
						(A)Amounts paid directly to a county under paragraph (1) shall be used by the county for schools and
			 roads in the county.
						(B)Subparagraph (A) shall not apply with respect to a county in Alaska..
			
